The judgment from which the appeal is taken is as follows:
"April 17th, 1920. This day came the parties by their attorneys, and defendant's eleventh and twelfth grounds of demurrers filed April 15, 1920, to the petition, coming on to be heard and being argued by counsel and understood by the court, it is therefore ordered and adjudged by the court that defendant's eleventh and twelfth grounds of demurrers filed April 15, 1920, to the petition be, and the same are hereby, sustained." *Page 628 
This is not such a judgment as will support an appeal in mandamus proceedings. Code 1907, §§ 4866, 2843; State ex rel. Price v. Callaway, 16 Ala. App. 472, 79 So. 146.
There being no final judgment on the proceedings in the court below, this court is without jurisdiction to proceed, and therefore the appeal is dismissed.
Appeal dismissed.